Citation Nr: 1042439	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1968.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In October 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to issue the 
appellant notice in compliance with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) and to obtain a medical opinion regarding whether 
the Veteran's death was caused by his service.  Those actions 
completed, the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran died in March 2005.  Of record is a certificate 
of death listing the cause of the Veteran's death as cancer of 
the hypopharynx.

2.  At the time of the Veteran's death, service connection was in 
effect for the following disabilities: posttraumatic stress 
disorder (PTSD) and diabetes mellitus, associated with herbicide 
exposure.

3.  The cause of the Veteran's death, cancer of the hypopharynx, 
was not shown during active service or for many years afterward; 
nor is cancer of the hypopharynx among the presumptive medical 
conditions related to herbicide exposure, and there is no link 
between this condition and exposure to herbicides during service.

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to a 
veteran's spouse, children, or parents for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  In order for service connection for the cause 
of the veteran's death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  A service- 
connected disorder is one that was incurred in or aggravated by 
active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  Service- connected 
disability is deemed to have been the principal cause of death 
when it, singly or jointly with another disorder, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present in 
service or for a disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (b) 
and (d).

In addition, a disability which is proximately due to or results 
from another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2010).

In certain cases, service connection can be presumed if a veteran 
was exposed to an herbicide agent during active service.  
Presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and, soft-
tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

Presumptive service connection for these disorders as a result of 
Agent Orange exposure is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Notwithstanding the foregoing, the U.S. Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The U.S. Court of Appeals 
for Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  Hence, a claimant 
may establish service connection for any disability shown after 
service by presenting evidence which shows that it was at least 
as likely as not that the disease was caused by in-service 
exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In this case, the Veteran's certificate of death shows that he 
died in March 2005 as a result of cancer of the hypopharynx.  No 
other significant conditions were listed as contributing to 
death, providing some limited evidence against this claim as no 
reference is made to service.

At the time of the Veteran's death, service connection was in 
effect for the following disabilities: PTSD and diabetes 
mellitus, associated with herbicide exposure.

These disabilities are not listed as a cause of his death and no 
evidence of record provides any indication that his service-
connected disabilities either caused his death or contributed to 
his death.  The appellant does not contend such.

The appellant asserts that the Veteran's medical records revealed 
that his cancer of the hypopharynx, which was the cause of his 
death, was in the piriform sinus.  She further claims that part 
of the piriform sinus is in the larynx where there is a 
presumption of service connection if cancer is manifested in the 
larynx due to herbicide exposure.  Since part of the piriform 
sinus is in the larynx and because the Veteran was service-
connected for diabetes mellitus as a result of herbicide 
exposure, the appellant contends that the Veteran's cause of 
death (cancer of the hypopharynx) should also be service-
connected as associated with herbicide exposure.

However, the preponderance of evidence is against a finding that 
the condition that caused his death had onset during service or 
were otherwise related to his service, including his service-
connected disabilities.

Service treatment records are absent for any complaints of, or 
treatment for, cancer of the hypopharynx or any other throat or 
esophagus condition.  A separation report of medical examination 
from November 1968 indicated normal clinical evaluations of the 
Veteran's mouth and throat, providing limited evidence against 
this claim.  In an associated report of medical history, the 
Veteran reported no ear, nose or throat trouble.

Post-service, the Veteran was diagnosed with cancer of the 
hypopharynx as early as October 2004.  Significantly, no evidence 
of record provides an indication of an association between the 
Veteran's cancer of the hypopharynx and either his service or his 
service-related disabilities.  In addition, none of the treatment 
records mention his military service or exposure to Agent Orange 
or other herbicides used in Vietnam.

Thus, the Board finds that the post-service treatment records 
also provide evidence against this claim, failing to show or 
indicate that the Veteran's health care providers during the 
Veteran's lifetime believed that there was a connection between 
his death and service and indicating a problem that began years 
after service.

The Veteran was not treated for cancer of the hypopharynx during 
service, and the earliest medical evidence of hypopharynx cancer 
is in 2004.  This is approximately 36 years after separation from 
service.  Therefore, even if relevant medical treatment were 
shown during service, this lengthy period without treatment is 
evidence that there was not a continuity of symptomatology, and 
it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent evidence 
showing or indicating that the Veteran's cancer of the 
hypopharynx was related to his service.  Finally, there is no 
evidence of any form of cancer that was manifest to a compensable 
degree within one year of separation from service to warrant 
service connection under 38 C.F.R. §§ 3.307, 3.309.  The Board 
finds that the evidence is probative against a direct service 
connection for the cause of death.

It is important for the appellant to understand that because the 
Veteran served in Vietnam, it is presumed that he was exposed to 
herbicides.  Therefore, service connection may be presumed for 
certain diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.307(a)(6).  The regulations contain a 
specific list of 11 medical conditions that are presumed to be 
related to exposure to Agent Orange.  However, hypopharynx cancer 
is not among this list of eleven conditions.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The Board finds no indication that 
hypopharynx cancer is analogous to respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea).  The hypopharynx is 
simply not on the list of presumptive disabilities and is a 
separate part of the Veteran's body, distinct from the lung, 
bronchus, larynx, or trachea.

The appellant has argued that other diseases may also be related 
to Agent Orange exposure, including cancer of the hypopharynx.  
Indeed, it is argued that research has shown that a number of 
diseases may have a causal connection to Agent Orange or other 
herbicide exposure.

While the appellant seemingly has a valid contention, the law 
currently recognizes only 11 diseases for presumptive service 
connection due to exposure to herbicides, as they have been shown 
to have such a probability of causal connection.  Further 
research and recommendations to the VA may well change the 
regulations in the future, but unfortunately, cancer of the 
hypopharynx is not among the list at this time and there is 
absolutely no indication of a connection between the Veteran's 
service and this disability, in this case.

Hence, the Board must find that the service record and post-
service record provide evidence against this claim, outweighing 
her lay statements.

In addition, pursuant to an October 2009 Board remand, VA 
obtained an opinion from a physician in regards to the cause of 
the Veteran's death in December 2009.  With respect to whether or 
not the Veteran's service related agent orange exposure 
influenced, caused, or accelerated the Veteran's demise, the 
physician noted that there is some limited or suggestive 
information indicating an association between respiratory cancer 
such as lung, trachea, bronchus and larynx, prostate cancers, and 
multiple myeloma, but significantly, there is no association 
affecting the hypopharynx.

The physician also indicated that for cancers such as the cancers 
affecting liver and bile duct cancers, nasal and nasopharyngeal 
cancers, bone and breast cancer, urinary bladder, renal, 
testicular, skin cancers, and acute myelogenous leukemia in the 
children of Veterans, there is insufficient evidence to determine 
whether there is an association between agent orange and 
malignancy.

Ultimately, in the December 2009 report, the physician opined 
that "there is no information presented in the C-file or through 
medical records to suggest that the cancer of the hypopharynx 
that [the Veteran] eventually succumbed to is in anyway linked to 
service connected diabetes mellitus or post-traumatic stress 
disorder or in any way linked to service connected condition such 
as herbicide exposure."

This medical opinion weighs heavily against the appellants claims 
as it does not establish the requisite nexus between the 
Veteran's cause of death, cancer of the hypopharynx, and his 
service-connected disabilities or exposure to herbicides while in 
active service, and provides evidence against such a finding. 

Taking into consideration the VA examiner's opinion, service 
treatment records, and post-service treatment reports, service 
connection for the cause of the Veteran's death is not warranted.  
The evidence against this claim outweighs the evidence in support 
of this claim, including the contentions of the appellant.

The Board notes that the appellant has alleged that the Veteran's 
cause of death was related to his active service, specifically to 
his exposure to herbicides while in Vietnam.  With respect to 
this contention, a layperson, such as the appellant, is generally 
not capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
stated that lay evidence is competent and sufficient in certain 
instances related to medical matters. Specifically, the Federal 
Circuit commented that such instances include establishing a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, the Court has held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the appellant's contentions regarding a 
relationship between the Veteran's death and his service-
connected disabilities and/or his service are not statements 
about symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather, these contentions are 
statements of causation.  Such statements clearly fall within the 
realm of opinions requiring medical expertise.  The appellant has 
not demonstrated any such expertise.  Hence, her contentions are 
not competent medical evidence of the cause of the Veteran's 
death.

In any event, the appellant's opinion is outweighed by the VA 
examiner's medical opinion.  In short, the Board has therefore 
determined that the appellant's statements are outweighed by the 
service treatment records (which do not show that he had cancer 
during service), and the post-service medical evidence 
(indicating hypopharynx cancer that began many years after 
service, and not containing evidence associating the cause of 
death with service), and that this evidence shows that service 
connection is not warranted for the Veteran's cause of death.

The Board notes that the law and the regulations are explicit as 
to which diseases may be presumed to be related to herbicide 
exposure.  The Board by no means wishes to minimize the 
appellant's loss, nor the service that the Veteran provided in a 
time of war.  However, as discussed above, the law and facts of 
this case are dispositive in this matter.

With regard to service connection for the cause of the Veteran's 
death on a direct basis, there is simply nothing in the medical 
record that would indicate a direct connection between the 
disability that caused death and the Veteran's service decades 
earlier.  

Based on the above, the preponderance of the evidence of record 
is against a grant of service connection for the cause of the 
Veteran's death, and the appellant's claim must be denied.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the appellant dated in November 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In a claim for dependency and indemnity compensation (DIC) 
benefits, section5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
Pursuant to the October 2009 Board remand, this notice was 
provided to the appellant and all other notice requirements were 
fulfilled.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The appellant 
has not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this appeal, 
and has not argued that any error or deficiency in the 
accomplishment of the duty to assist has prejudiced her in the 
adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  Hence, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


